
	

113 HRES 150 IH: Congratulating the Florida Gulf Coast University Eagles for becoming the first 15 seed to advance to the Sweet 16 4th Round in the NCAA Men’s Basketball Tournament.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 150
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Radel submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the Florida Gulf Coast
		  University Eagles for becoming the first 15 seed to advance to the Sweet
		  16 4th Round in the NCAA Men’s Basketball Tournament.
	
	
		Whereas, on March 22, 2012, the Florida Gulf Coast
			 University Eagles, in their second season of NCAA Division I postseason
			 eligibility, upset the Georgetown University Hoyas 78–68;
		Whereas, on March 24, 2012, the Eagles defeated the San
			 Diego State University Aztecs 81–71;
		Whereas in each win the Eagles pulled away with scoring
			 runs of 21–2 versus Georgetown and 17–0 over the Aztecs;
		Whereas Sherwood Brown and Bernard Thompson combined for
			 87 points and Brett Comer had 24 assists across the two games;
		Whereas Coach Andy Enfield has lived up to his promise to
			 not wait to win;
		Whereas senior Eddie Murray, juniors Nate Hicks,
			 Christophe Varidel, Jamail Jones, and Chase Fieler, sophomores Eric McKnight,
			 Filip Cvjeticanin, and Marcus Blake, and freshmen Alexander Bessig, Leonard
			 Livingston, Jr., and Dajuan Graf have also contributed greatly;
		Whereas in matching their next opponent, the University of
			 Florida, the Eagles became the second team to win their first two postseason
			 games;
		Whereas their exciting dunks and alley-oops have
			 electrified fans and earned Fort Myers the nickname Dunk
			 City;
		Whereas the chicken dance celebration is innovative and
			 entertaining;
		Whereas even the announcers have begun to cheer for this
			 exceptional group of players;
		Whereas the Florida Gulf Coast University Eagles have
			 inspired a Nation and brought the spotlight to a great school in Southwest
			 Florida while making history: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the Florida Gulf Coast University on its first two postseason
			 victories and becoming the first 15th seeded team to reach the Sweet
			 16 round in the Division I NCAA Men’s Basketball Tournament.
		
